DETAILED ACTION
This action is responsive to the Application filed 11/27/2019
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sawyer et al, USPubN: 2020/0218858 (herein Sawyer), in view of Oh, USPubN: 2019/0228126 (herein Oh), Al-Dossary et al, USPubN: 2013/0080066 (herein A_Dossary), Getman, USPubN: 2020/0305967 (herein Getman), Tran et al, USPubN: 2017/0312614 (herein Tran) and Cella et al, USPubN: 2019/0348041 (herein Cella) further in view of Jaiswal et al, USPubN: 2020/0098195 (herein Jaiswal) and Mehr et al, USPubN: 2018/0341248 (herein Mehr)
	As per claim 1, Sawyer discloses a machine-learning-based additive manufacturing method comprising: 
	processing, with a machine-learning model (para 0040, 0045), an input vector (vector machines, relationships between input terms and output terms – para 0045; each vector in a n-dimensional vector space – para 0047) describing a new part transaction (instructions for manufacturers … represented by a vector of the vector space, vector representing the manufacturing instruction – para 0047; Fig. 1) to configure additive manufacturing of a new part (para 0018; para 0049, 0052; products to manufacture 405, product 410 – Fig. 4); and 
	fabricating the new part (see above) using additive manufacturing (Fig. 1-3; para 0049-0052; para 0096; Fig. 4) based on the at least one part optimization output (e.g. manufacturing instruction produces textual instructions for manufacturers as outputs 405 – Fig. 4; instruction generator may initiate manufacture of … a first product … initiation of manufacture may include performance of first step … - para 0096), 
	wherein the machine-learning model is trained based on entries in a database (para 0089; database or other record of past interactions with particular designer – para 0087), entries in the database, each including at least data defining requirements (retrieving a manufacturer-specific language model – para 0090; designer-specific language model – para 0089) for an additively manufactured part previously fabricated (Note1: retrieval of manufacturer-specific or designer-specific language model  reads on stored resources model or language specifications – e.g. annotated file, para 0086, 0089 - expressing products previously manufactured) or attempted to be fabricated,	(the entries including) specifications describing an additive manufacturing fabrication device (see manufacturer-specific language model – para 0090; designer-specific language model – para 0089; see Note1), 
	a selection of a raw material type (e.g. database of possible materials used in manufacturing, search for every material in our database, list of materials, names of the materials – para 0086) fed to the fabrication device for fabrication (para 0018; para 0049, 0052; products to manufacture 405, product 410 – Fig. 4) of the additively manufactured part, 
	a fabrication spatial orientation (instruction to bend, bent in a curve … plurality of textual instructions for manufacturers – para 0087 – Note2: extracted textual instructions for manufacturers as output from information in annotated files and language model in database – step 405, Fig. 4 - reads on textual entries in database information description, annotated files or language model – para 0086 – extracted into instruction to bend in accordance to a curve orientation; see heuristics can be applied … corresponding to bendable material … curved plane not aligned, token … may be considered … to indicate … instruction for a finish tolerance – para 0061) of the additively manufactured part within the fabrication device, and 
	A) Sawyer does not explicitly disclose processing via a machine-learning model, an input vector describing a new part transaction as
	to provide at least one part optimization output and at least one command initiation output to configure additive manufacturing of a new part.
	Provision of machine learning method in form of SVM or vector-based algorithm or artificial models to correlate input to output for providing the most optimum, repeatably consistent set of responses or training outcome on basis of selected training (input, output) set is shown in Sawyer causative or predictive correlation (para 0041, 0044) in sorting ML corpus token for the algorithms, deriving categories, classification, statistical prevalence and similarities between input and output (correlate input data… to any output … tracked similarly – para 0042) or distance between vectors in the vector space (para 0044), using machine learning and repetitions thereof to obtain desired outcome, aggregate result for manufacturing, decrementing number of variables and dividing a large processing task (para 0028) from recursively using outputs of previous runs as input to subsequent runs (para 0040) per a linear classifier and interative approach that optimizes a objective function (para 0045) or manufacturer instruction (Fig. 4) via statistical estimation of relationships between input and outputs and vector implementation (degree of vector similarity - para 0047; vector similarity – para 0085).
	Hence, iteratively correlating output with n-dimension data associated with vector input per a classifier or ML algorithm operative from structuring vectors in vector space for determining degree of similarity or proximity between normalized vectors entails output vectors being correlated iteratively to input vector to optimizes a function (para 0045) for use in manufacturing; and use of machine learning from database data (see Note2 from above) per Sawyer’ s approach to generate a command to initiate the intended process (initiation of manufacture may include performance of first step … - para 0096) entails that machine learning is purported to provide output command that can be used to initiate a manufacturing step (*).
	Use of machine learning algorithms or artificial models to correlate vector input with vector output is shown in A_Dossary predictive training implemented with iterative data selection, cross validation of attributes and parameter optimization on basis of training input and target training per effect of SVM model (Fig. 1; optimized … atttribute parameters as input – para 0009-0010); hence each SVM run yielding an output to be correlated back to a input selection entails SVM principle applied to a high dimensional feature space wherein a SVM instance output (from a repetitive ML) is representative each time of a optimization degree of the training process, the latter as a globally optimum solution that can be applied in manufacturing process (para 0078-0080)
	Use of machine learning via vector-based training or artificial model algorithms is also shown in Oh; that is, using a EDA tool (para 0031), selection of input characteristics to fabricate a IC ( Fig. 1; para 0015) implements a prediction function (para 0012) per a machine-learning optimization tool (para 0011), where each quantized training data entry includes input vector and associated output vector (Fig. 3) and multiple data entries therefor (para 0013, 0040), where the machine learning process generates optimized outcome (para 0013-0014) from the input set which is might be non-optimized, the optimized output vector destined to replace (para 0010; para 0034-0035) the non-optimal portion of the design (Fig. 8 and related text); hence vector ML runs per a prediction function using input vector (a non-optimum training set) such that a corresponding vector output represents as optimized instance of the design can be used to replace a non-optimum part of a corresponding initial design is recognized.
	Therefore, based on purport of Sawyer’s iterative approach in training data according to vector space and multiple vector instance correlation to optimize a function or reduce training input set, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Sawyer’s machine learning and SVM input/output correlation process so that the SVM  processing (via a machine-learning model), operates with an input vector describing a new part transaction so as to provide at least one part optimization output -  as the per parametric optimization associated with progressive optimization by each training run in A_Dossary; or as per Oh’s vector output representing as optimized instance of the design that can be used to replace a non-optimum design part represented as a vector input set – where the machine learning output would be yielding instruction which can be utilized at least one command initiation output  - as per (*)- to configure additive manufacturing of a new part; because
	machine learning using SVM techniques and repetitive adjust of input set versus outcome from vector-based training algorithms constitutes effect of progressively seeking a optimum solution to a target process employs flexibility of machine-based or artificial model techniques, where seeking a solution via repeteadly associating vector output from each training iteration with a corresponding a vector  input per this iterative correlation model not only optimizes or scales down size of a input training space, but also improves preponderance of SVM solution outcome deemed most significant when correlated (e.g. similarity correlation) to extent of input vector data, features or parameter selection thereof, wherery parameterization for a desired design or automation process can be refined, reduced or narrowed down by repetitive input/output vector relationship analysis, with increased likelihood to obtain an aggregate, better classified, more globalized set of outcome deemed optimum a solution to the training paradigm or learning coverage from which identification of parametric or features deemed best-fit to form a optimum response, or configure command/directives considered by a designer for a effectively carry out a manufacturing process, necessarily when optimization of a manufacturing process as envisioned from start entails implementation and informational data space bearing a large, un-classified, multi-variate, complex and mostly non-optimized data which poses a significant parametric analysis, modeling/learning resources challenge which calls for advanced methods of learning whose complexity and size need to be trimmed down, re-classified and/or optimized.
  	B) Nor does Sawyer explicitly disclose wherein the machine-learning model is trained based on entries in a user experience database, entries in the user experience database.
	Historical data associated with implementation of learning models or SVM techniques is shown as fetching previous implementation from database in terms of queriable descriptive model language (para 0089-0090) or tokenized text in Sawyer (lookup table, annotated files - para 0086) considered record of past interactions in accordance with a designer context (para 0087) or a designer group (para 0090); where instructions from annotated files can be displayed(Fig. 3) via UI options to receive further editing by the user (para 0072) and recorded files associated with database of past designer context bearing input for specific user configuration(para 0070) entails user profile associated with experience by the user input contributing to the language model or manufacturing instructions set.
	User information selected for building a machine learning as additional data is shown in Tran implementation of a prediction module (see Abstract) using flex circuit manufacturing (para 0107, 0109), a CAD manufacturing (para 0126) with construction of lattice required for additive manufacturing (para 0127), the integrating of user information characterizing user experience into a machine learning algorithm fetched from database (para 0254); hence implementation of database-provided machine learning algorithms with addition of information expressing user experience is recognized.
	3D printing for building support structure for a microsurgical product is shown in Getman method (para 0091-0092), where machine learning is utilized for improving performance to the microsurgical element within a AI system (para 0113, 0119), according to which, the AI analyses a configuration database to determine the best method for fabricating a cauterizing, self-sealing product’structure by consulting a database for past experience associated with fabrication; hence consideration of database for past experience in fabricating a product by a artificial intelligence software operating with machine learning entails user or developer experience extracted from DB in support for artificial intelligence learning.
	Cella discloses machine learning system (para 0084; Fig. 10; para 0205-0206) with training based on pattern recognizer and neural network configuration (para 0208), including consult of database (para 0210) for past learnings; e.g. improving the intended protection of a ear-related product as persolinalized data for a user, the latter carried out via flexible 3D printing material (para 0194), the database used to feed into the ML as previously recorded characteristics of sound experience or recorded feeback from past user ( experience by the user - para 0365).
	Therefore, based on Sawyer’s additive support from database models or past knowledgebase contributed from designers, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement artificial method and machine-based learning algorithm in Sawyer so that vector or SVM configuration in machine-learning model is trained based on entries in a user experience database, the machine learning integrating entries in the user experience database as per Cella or Getman, or using user input provided as user experience entry into the machine learning configuration as in Tran; because
	experience provided as user feedback information directly imparted into a machine learning configuration (e.g. input into vector trained data) or fetched from consulting user experience database (to implement machine learning algorithms) as set forth above would enable human-based learning to act as constraints or programmatic variables to be factored into the artificial techniques for programmatically  modeling all aspects or variants of the iterative ML scenario whereby configured training or programming thereof is purported to cover all inter-correlation significance between input versus output for respective trained set (e.g.input set) associated therewith to be re-evaluated, size modified or contextually optimized at the configuration stage based on responses obtained at the ML output (vector output as per Sawyer SVM), such that in view of need to perform iterative artificial models or ML stages being compelled by the complexity of intangible, non-optimized and multi-variate data input space, and need for an improved effect of a classifier, such as one implemented with vector based training and correlating techniques thereof, the added effect of user experience input serving as to instill non-deterministic or non-linear parametric constraint to a machine learning would extend coverage effect of learning techniques, which in turn would enhance performance quality to artificial analytics model implementation and outcome thereby, and/or provide a measure of confidence to the usability extent by which execution of such artificial model has attained. 
	C) Nor does Sawyer explicitly disclose entries in experience database for ML training as including
	(i) a fabrication slicing resolution of the additively manufactured part,
	(ii) a toolpath taken by the fabrication device in fabricating the additively manufactured part.
	As for (i), 
	Additive manufacturing in which material such as wafer or target material is being electronically visualized as sectional layers or slices for digial imaging or computer-based study is shown in Jaiswal’s 3D printing includes segmentation of the 3D model into cross-sectional slices, where geometrical features thereof  are subjected to machine learning based on which redesign of the thin segments is geared for satisfying a thickening criterion related to printer resolution and corner smoothering (see cross-sectional slices, thickening criterion - Abstract), the 3D printing (or additive manufacturing) restricted to minimum size and precision of the depositing in a given planar direction (para 0019), where geometric differentiation or classification of thin sections are constrained by a 3D resolution criterion (para 0020) and accordingly adapted for morphological operations (para 0021) to be made on the modeled segments prior to submitting corrected model to the 3D printing; i.e. the morphology corrections and differentiation of thin segments supported by classification and machine learning (para 0022-0023), where model slices in terms of thin segments identified therewith and geometric features thereof are trained and classified (e.g. into critical or non-critical – Fig. 2) as segments suitable for meeting the resolution of the 3D printng (para 0027)	Hence, 3D model slices morphology and geometrical features subjected to machine learning to meet criticality identification, or classification of thin segments in accordance to a resolution criterion associated with implementation of a target 3D printing (additive manufacturing) is recognized.
	As for (ii),
	Mehr discloses use of machine learning within a additive manufacturing processes (Fig. 2, 5, 8; para 0010-0012; Fig. 12-13)  via a adaptive control (see Abstract) according to which design geometries in terms of similarities or differences are trainded so that optimal set of control parameters can be predicted using a ML algorithm and thereby derived for implementing a real-time depositing process (para 0002), where iteratively use of training set associated with the prediction algorithm considers process control parameters or characterization data such as rate of material displacement, direction of displacemnent for a deposition, location as function of a toolpath, toolpath of the deposition apparatus, orientation, angle of the depositioning, shape and size of flux surface etc. (para 0003), where the process characterization data is provided to the machine learning algorithm, and where process control instructions and process monitoring data are recorded into a telemetry database (para 0116).	
	Hence, toolpath as a characterization parameter to be included into a ML algorithm to support prediction of optimal set of control parameters destined for efficiently control a depositing process is recognized.
	Therefore, based on the numerical control type (CNC – para 0021) as part of the manufacturing methods in Sawyer where toopath is being a CNC coordinating parameters (Sawyer: para 0032, 0096) and use of textual language in database by Sawyer (para 0089-0090) to support manufacturing learning model,  It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement process control data and telemetry parameters recorded therewith into a database or knowledgebase (per the user experience DB in rationale B from above) associated with Sawyer’s manufacturing processes so that database entries indicative of control characteristics such as toolpath – as shown in Mehr’s fabrication apparatus - and material slicing resolution -  as per the thin segments criterion in Jaiswal 3D printing - are parametric input to be included for a prediction algorithm as per Mehr, or machine learning as per Jaiswal from above; because
	real-time operational factors affecting a additive manufacturing process or 3D printing can include non-deterministic or non-linear elements such as geometric, morphologic variations or unpredictable thickness constitution of the target material under fabrication as well as how the material is being positioned and displaced along with the depositing process, such as acceleration, speed, angulation and orientation of the apparatus used for the additive process of the target material; and 
	by extracting information of a telemetry database (as in Mehr) using particular knowledgebase (user experience record, learning entries) therein and providing therefrom one or more of the hard-to-predict parameters such as toolpath behavior, past designs slice resolution criterion as set forth above into a predictive learning (ML) algorithm to iterative learn (re-classify) correlation data between trained input and trained output, to thereby derive a optimum set of control parameters deemed best-fit so as to meet a 3D printing designer criterion or optimality of a particular manufacturing process, not only resources for configuration machine learning or any artificial model implementation would be globally more effecient as far as cost performance is concerned, and
	the predictive outcome from the so-configured machine learning would also be much more adaptive to the goals set by an optimization endeavor or a (3D printing) designer concern for addressing impact by non-deterministic elements such as tool in real-time operation, variants in material selection or morphology,  to carry a particular 3D printing aspect or depositing step thereof; e.g. learned finding (experience DB) or predictive derivation based thereon enabling control parameters and operational setting therefor to be particularly attuned to the actual build and behavior state of a very manufacturing apparatus or tool coupled with the factoring-in effect of raw material morphology and pertinent resolution criteria defining the particular operation (depositing) chosen for the very material selected for the fabrication.
	As per claims 3-7, Sawyer does not explicitly disclose (method of claim 1), wherein the at least one part optimization output comprises 
	(i) a fabrication spatial orientation of the new part; 
	(ii) a fabrication slicing resolution of the new part; 
	(iii) a set of support curves describing support structures additively manufactured along with 
the new part;
	(iv) a selection of material type from which the new part is additively manufactured.
	(v) a command sent to a 3D printer to initiate printing along a toolpath generated by the machine- learning model based on the input vector.
	Use of machine learning to recursively or iteratively derive a control command or 3D printing type instructions (Sawyer: produces textual instructions for manufacturers as outputs 405 – Fig. 4; instruction generator may initiate manufacture of … a first product … initiation of manufacture may include performance of first step … - para 0096) borned out of optimizing algorithm in recuding training data or input space (classification algorithm …  optimization algorithms … to find instructions – para 0087) entails machine learning algorithm iteratively adapted to derive optimization type of output.
	As for (i) and (iv)
	Control parameters or directive bearing spatial orientation realized from training of vector space model implementation in Sawyer (para 0047, 0049) such as a command to bend along a curve (bent in a curve … plurality of textual instructions for manufacturers – para 0087) or heuristic-derived token applied toward finishing tolerance of a bendable material (heuristics can be applied … corresponding to bendable material … curved plane not aligned, token … may be considered … to indicate … instruction for a finish tolerance – para 0061) where generated manufacturing directives geared for selecting a material from a knowledgebase of material (possible materials used in manufacturing, search for every material in our database, list of materials, names of the materials – para 0086), where the command for selecting is also part of using database support or extracted files therein for generating manufacturing directives, coupled with the input/output training and extracting of manufacturing instructions (Fig. 4).
	As for (ii) and (v)
	Use of machine learning and providing algorithms to learn on the most optimal set of trained data having most parametric impact in optimization of the manufacturing process is shown Sawyer with identification of heuristics and possible token to finish planar tolerance (para 0061) in which surface curvature is not satisfactorily aligned.
	As for (ii) Identification of material morphology satisfying a thickening criterion to support a particular depositing process of a 3D printing per Jaiswal, where instructions derived via ML training of geometric features of cross-section thin segments of the material include classification and differentiation operations in separating critical and non-critical thin segment regions to comply with a depositing adapted with slicing resolution criterion associated with implementation of a target 3D printing (additive manufacturing)
	As for (v), Mehr discloses adaptive control coupled with ML wherein geometric similarities or differences are trained so that optimal set of control parameters can be predicted using a ML algorithm and thereby derived for implementing a real-time depositing process (para 0002), where iteratively use of training set associated with the prediction algorithm considers process control parameters or characterization data such as rate of material displacement, direction of displacemnent for a deposition, location as function of a toolpath, toolpath of the deposition apparatus, orientation, angle of the depositioning, shape and size of flux surface etc. (para 0003); hence ML based similarities training to obtain a optimal of controls for operating a real-time depositing process in terms of a command sent to an additive manufacturing environment to initiate 3D printing along a apparatus toolpath in accordance with prediction generated by the machine- learning model is recognized.
	As for (iii),
	Jaiswal’s 3D printing (para 0019-0022, 0024) uses CAD tool having mathematical representations of the 3D surface/volume of solid models/objects for identification of thin segment where the CAD engine is equipped with storage of geometric curves that define the shape of the part being constructed (para 0031) for SVM or classification (3D model, SVM 230[Wingdings font/0xE0] classify – Fig. 2)
	Mehr’ s adaptive MAT tools in support of additive manufacturing include toolpath strategies effecting decomposition of a object into 2-dimensional geometry polygones enclosed with zigzap curves (para 0094) combined with contour or patterns of the 2D decomposition coupled with medial axis transformation (MAT )  of the geometry provided as generated offset curves to define a translation between in/out layers of the bounded polygon (para 0095) whereby tool paths can be generated to support path planning for a additive manufacturing such as are welding (para 0096); hence instructions pertinent to implementing a depositing process by generating contour curves and axis translation curves in support for toolpath planning is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of Sawyer’s artificial learning, information databases or  user knowledgebase and computer-based modeling and numerical support thereof so that at least one part optimization output derived from the artificial models, vector-based correlation techniques or machine learning would be one or more type control instruction including a command type geared for a)  fabrication spatial orientation of the new part, as per Sawyer; b) fabricating in accordance with slicing resolution of the new part as per Jaiswal; c) generating  a set of support curves describing support structures additively manufactured along with the new part as per Mehr and Jaiswal; d) for effectuating selection of material type from which the new part is additively manufactured as per Sawyer; e) directing a command to a 3D printer thereby initiate printing along a toolpath generated by the  machine-learning model – as per Mehr - based on the input vector; because
	1) provision of a command via optimization type training to support effective and optimization of a additive manufacturing step or process on basis of real-time spatial orientation of the tool or apparatus attached to part to fabricate would coordinate movement and relative disposition of the target part with movement required to complete the additive depositing of the #d printing;
	2) provision provision of a command via optimization type training for a control adapted to comply with computer-based decompsition or volume/surface arranngement dictated by a slicing resolution would provide effective use of energy made commensurate with optimal supply of depositing material as a combination selected in accordance with the classified effect of the geometry and thickness variants thereof imposed by said resolution.
	3) provision of a command via optimization type training in support for supplying a set of curves describing support structures associated with the 3D printing would identify 2D shapes to process, contours of the 2D object as well as axis translation boundaries within which to effectively apply energy and supply the correct material depositing.
	4) provision of a command via optimization type training in generating of a material selecting instructions would alleviate extensive geometric decomposition, thickness inconsistency study and morphologic assessment of the material prior to a 3D printing start.
	5) provision of a command via optimization type training as a command used for initiating the 3D printing in accordance with an identified or adopted toolpath would avert waste of spatial adjust and re-alignment resources during a process; e.g. a depositing instance as achieved using the tool among the additive manufacturing steps would yield cost-efficient result, consolidate operational setting of the tool, reduce likelihood to impart corrective measures and increase chance to meet optimization purports of a given manufacturing step or machine learining endeavor.
	As per claim 8, Sawyer discloses a system for machine-learning-based additive manufacturing, the system comprising (refer to claim 1):
	a user experience database stored on or distributed across one or more non-transitory computer-readable memories, entries in the user experience database each including at least data defining requirements for an additively manufactured part previously fabricated or attempted to be fabricated,
	specifications describing an additive manufacturing fabrication device,
	a selection of a raw material type fed to the fabrication device for fabrication of the additively manufactured part,
	a fabrication spatial orientation of the additively manufactured part within the fabrication device,
	a fabrication slicing resolution of the additively manufactured part, and
	a toolpath taken by the fabrication device in fabricating the additively manufactured part	( all of which being addressed in claim 1);
	a processor configured to execute instructions implementing a machine-learning model trained based on the entries in the user experience database, the machine-learning model being configured to process an input vector describing a new part transaction to provide at least one part optimization output and at least one command initiation output to configure additive manufacturing of a new part. ( all of which being addressed in claim 1 from above)
	As per claims 10-14, Sawyer discloses system of claim 8, wherein the at least one part optimization output comprises a fabrication spatial orientation of the new part.
	wherein the at least one part optimization output comprises a fabrication slicing resolution of the new part.
	wherein the at least one part optimization output comprises a set of support curves describing support structures additively manufactured along with the new part.
	wherein the at least one part optimization output comprises a selection of material type from which the new part is additively manufactured.
	wherein the at least one command initiation output comprises a command sent to a 3D printer to initiate printing along a toolpath generated by the machine- learning model based on the input vector. 
	( all of which being addressed in claims 3-7 respectively)
	As per claim 15, Sawyer discloses one or more non-transitory computer-readable media storing instructions that when executed by a computer processor, cause the processor to: 
	process, with a machine-learning model trained on a user experience database comprising a plurality of entries, 
	an input vector describing a new part transaction to provide at least one part optimization output and at least one command initiation output to configure additive manufacturing of a new part, 
	wherein entries in the user experience database each include at least data defining requirements for an additively manufactured part previously fabricated or attempted to be fabricated, 
	specifications describing an additive manufacturing fabrication device, 
	a selection of a raw material type fed to the fabrication device for fabrication of the additively manufactured part, 
	a fabrication spatial orientation of the additively manufactured part within the fabrication device, 
	a fabrication slicing resolution of the additively manufactured part, and 
	a toolpath taken by the fabrication device in fabricating the additively manufactured part.
	( all of which being addressed in claim 1)
	As per claims 17-20, refer to rejection of claims 3-6 from above.
Claims 2, 9, 16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sawyer et al, USPubN: 2020/0218858 (herein Sawyer), in view of Oh, USPubN: 2019/0228126 (herein Oh), Al-Dossary et al, USPubN: 2013/0080066 (herein A_Dossary), Getman, USPubN: 2020/0305967 (herein Getman), Tran et al, USPubN: 2017/0312614 (herein Tran) and Cella et al, USPubN: 2019/0348041 (herein Cella) further in view of Jaiswal et al, USPubN: 2020/0098195 (herein Jaiswal) and Mehr et al, USPubN: 2018/0341248 (herein Mehr) and further of Cantrell et al, USPubN: 2019/0101896 (herein Cantrell)
	As per claim 2, Sawyer does not explicitly disclose (method of claim 1), wherein each entry in the user experience database is a timestamped block in a blockchain.
	Similar to use of database in Sawyer to support modeling configuration of a 3D printing, Cantrell discloses 3D additive printing (Fig. 1, 3; para 0019) where printing instructions are consolidated into blockchain blocks (para 0035) or visual nodes swhich can be updated by users and incorporated into distributed database(para 0046, 0052, 0065), the database (para 0076; Fig. 8) constituting peer-to-peer record keeper equipped wth tampering resistance protection or unauthorized revision prevention, each blockchain blocks being maintained having therewith cryptographic encryption software and a timestamp as part of distributed timestamp (e.g. data hash, timestamp, cryptographic nonce, descriptor to support the security - para 0047; para 0048-0049; timestamp server – para 0059, 0075) service authentication to secure record integrity or observe order of use for the original printing instructions per a peer-to-peer paradigm.
	Therefore, as telemetry database (see Mehr) and designer or model descriptive knowledgebase (Sawyer: para 0089-0090) entails record of past design or manufacturing operations in which the order of record shoud be maintained with well-known DB management software, whereby integrity protection, unauthorized deduplication/tampering-resistant mechanism and cryptographic encoding would support for accessibility and use only to verified users, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the user experience or knowledgebase in Sawyer so that records as maintained are endowed with protection typical to the RDMS utilities, where each entry in the user experience database is a timestamped block in a blockchain – as set forth per blockchain blocks cryptographic/security setting in Cantrell 3D printing database; because
	database of knowledge can be made accessible to designers or authorized users (e.g. distributed to peers) and as manufacturing processes can be consolidated as chained blocks and recorded with cryptographic encoding and timestamp information attached with each of the blocks according to in a particular directional hierarchy - using a blockchain methodology as set forth above – the distribution of the security-embedded knowledge or timestamp recorded information  for selective use by multi-users so to provide authorized developers or trusted users of a given authority/role with manufacturing process information or persisted learning (per the blockchain DB) would not only observe recordation of user editing on a time basis, and prevent unauthorized users from altering the blocks being essentially maintained in a integrity-protected blockchain, but would also preserve the proper hierarchy of versioned records under normal circumstances (where an attempt to modify the records is not verified, authorized) as well as perpetrate and consolidate the state of how the DB information is being maintained or created, with content integrity secured and endowed with timely version-controlled, and trust enforcing means in place and made cryptographically ready for further access.  
	As per claim 9, Sawyer discloses (system of claim 8), wherein each entry in the user experience database is a timestamped block in a blockchain. (Refer to rationale in claim 2)
	As per claim 16, see claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 08, 2021